DETAILED ACTION
This Office Action is in response to the amendment filed on January 20, 2022. Claims 1, 4-6, 9-11, and 14-16 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0318488 (“Lim”) in view of U.S. Patent Publication No. 2020/0296397 (“Wang 2”) which corresponds to a provisional dated March 15, 2019, and further in view of U.S. Patent Publication No. 2021/0006833 (“Tourapis”), which corresponds to a provisional dated July 2, 2019.
With respect to claim 1, Lim discloses the invention substantially as claimed, including:
An apparatus for receiving point cloud data (see Fig. 4C, item 450), the apparatus comprising: 
a receiver configured to receive a file including point cloud data (see Fig. 4C, item 452, ¶¶90-92, describing that item 452 receives a container, i.e., file, including point cloud data);
a decapsulator configured to decapsulate the file (see Fig. 4C, item 452, ¶92, describing that item 452 separates various bitstreams from the container 430, e.g., separates geometry frame information, texture frame information, and occupancy map information, i.e., decapsulates the file), wherein the decapsultor is configured to parse one or more tracks in the file (see citations and arguments with respect to element above and ¶¶91, 123, describing that the decapsulator separates, i.e., parses, data from the file including one or more tracks), …; and
a decoder configured to decode the point cloud data (see Fig. 4C, item 460, ¶¶92-93, describing a decoder to decode the point cloud data),
...
Lim details that it is known for the point cloud data to be separated into subsets corresponding to 3D spatial regions (see ¶124), but Lim does not explicitly disclose wherein the one or more tracks include 3D region information for mapping of track groups for the point cloud data, … wherein the 3D region information further includes identification information related to the track groups associated with the 3D region.
However, in the same field of endeavor, Wang 2 discloses that it was known for tracks to include 3D region information for mapping track groups for the point cloud data including ID information related to the track groups/3D region, i.e., 
wherein the one or more tracks include 3D region information for mapping of track groups for the point cloud data (see Figs. 13, 15, ¶¶94, 96, 100, 107-108, 112-117, describing that 3D spatial/region metadata/information may be included in the tracks, e.g., 3dcc information specifying the positions of samples in a track group, SpatialRelationship3DGroupEntry specifying the positions of the samples in the track group, and that this information may be used to reconstruct, i.e., map, the composition picture including the track groups, i.e., wherein the one or more tracks include 3D region information for mapping of track groups for the point cloud data), 
… wherein the 3D region information further includes identification information related to the track groups associated with the 3D region (see Fig. 14, ¶¶54, 75. 95, 101-103, 107, describing that the track groups which are associated with a region (e.g., a 3dcc region) have identifiers, e.g., track_group_ID, included in the tracks, i.e., identification information related to track groups associated with the 3D region).
As detailed above, Lim discloses an apparatus for receiving/transmitting, decapsulating/encapsulating, and decoding/encoding point cloud data using tracks of a file and that it was known to separate subsets of data into 3D spatial regions. Lim does not explicitly disclose that its tracks correspond to and include information for a 3D spatial region. At the time of filing, one of ordinary skill would have been familiar with parsing tracks of a file to communicate point cloud data, and of known ways in which each track may be separated, including, as evidenced by Wang 2, by 3D spatial region. Such a person would have understood that in order to easily reconstruct such tracks, including information about the 3D spatial region (e.g., ID info and region info for each track group/region) for such reconstruction/mapping in the transmission would have been beneficial. Accordingly, to such a person, separating Lim’s tracks by 3D spatial region and including 3D region information for mapping track groups for the point cloud data and identification information related to the track groups/region would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for separating Lim’s tracks by 3D spatial region and including 3D region information for the point cloud data (including, e.g., identification information about the track group/region and the region information for mapping/constructing track groups) in the coder of Lim as taught by Wang 2.
Lim/Wang 2 does not explicitly disclose signaling occupancy map/atlas information about the tracks/3D regions, i.e., wherein the region information includes (i) a number of atlas tiles associated with a 3D region for the point cloud data and (ii) an identifier for each atlas tile associated with the 3D region,
However, in the same field of endeavor Tourapis discloses that it was known, when sending information about an object or portion of a point cloud, to send atlas/occupancy map information, namely:
wherein the region information includes (i) a number of atlas tiles associated with a 3D region for the point cloud data and (ii) an identifier for each atlas tile associated with the 3D region (see Fig. 13, ¶¶55, 484-487, 491, 505, showing and describing that it was known to send occupancy map/atlas information for 3D regions of the point cloud data, including a number of tiles associated with the region for the point cloud data (e.g., 5 tiling segments each containing a number of patches (P0-P10)), patch, tile, and object IDs and coordinates, i.e., (i) a number of atlas tiles associated with a 3D region for the point cloud data and (ii) an identifier (ID) for an atlas tile associated with the 3D region).
As detailed above, Lim/Wang 2 details sending point cloud data in tracks of a file, where each track includes information about a separate spatial region. At the time of filing, one of ordinary skill would have been familiar with the type of information that may be helpful to reconstruct a point cloud based on spatial region and have understood that, as evidenced by Tourapis, such information may include a number of atlas tiles associated with a 3D region for the point cloud data and an identifier (ID) for an atlas tile associated with the 3D region. Accordingly, to one of ordinary skill in the art at the time of filing, including a mechanism for providing such information about a spatial region of point cloud data in the tracks of Lim/Wang 2, as taught by Tourapis, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for providing a number of atlas tiles associated with a 3D region for the point cloud data and an identifier (ID) for an atlas tile associated with the 3D region the tracks of Lim/Wang 2, as taught by Tourapis.
With respect to claim 4, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 1. Lim/Wang 2/Tourapis additionally discloses: 
wherein the track groups include a same track identifier (see citations and arguments with respect to claim 1 above and Wang 2 Figs. 10, 14, ¶¶75-76, 82-83, 95, 101-103, 107, describing that the track groups may have a track_group_id, i.e., include a same track identifier).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 4.
With respect to claim 5, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 1. Lim/Wang 2/Tourapis additionally discloses: 
wherein the 3D region mapping information further includes:
information representing a number of track groups associated with a 2D region for the point cloud data (see citations and arguments with respect to claim 1 above and Wang 2 Figs. ¶¶69, 75-76, 81-82, describing that track groups may be associated with a 2D region of point cloud data and signaling track group box information like trackgrouptypebox, which represents multiple (a number) of track groups associated with a 2D region of point cloud data); and
information identifying a track group for tracks carrying point cloud data associated with the 2D region (see citations and arguments with respect to claim 1 above and element directly above, describing that signaling a track group ID, i.e., information identifying a track group for tracks carrying point cloud data associated with the 2D region).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 6.
With respect to claim 9, claim 9 recites the elements of claim 4 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 4 also applies to claim 9.
With respect to claim 10, claim 10 recites the elements of claim 5 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 5 also applies to claim 10.
With respect to claim 11, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 1. Lim/Wang 2/Tourapis additionally discloses: 
A method for transmitting point cloud data, the method comprising: 
encoding point cloud data (see Lim Fig. 4B, item 410, ¶¶68-70, describing an encoder for encoding point cloud data);
encapsulating the point cloud data in a file (see Lim Fig. 4B, items 410-418, 428, ¶¶74, 85, 90, describing generating and packing point cloud data in a container, i.e., encapsulating the point cloud data in a file), wherein the file includes one or more tracks for the point cloud data (see citations and arguments with respect to corresponding element of claim 1 above), wherein the one or more tracks include 3D region information for mapping of track groups for the point cloud data (see citations and arguments with respect to corresponding element of claim 1 above); and 
transmitting the point cloud data (see Lim Fig. 4B, item 410, ¶117, describing that the encoder transmits the container of point cloud data),
wherein the region information includes (i) a number of atlas tiles associated with a 3D region for the point cloud data and (ii) an identifier for each atlas tile associated with the 3D region (see citations and arguments with respect to corresponding element of claim 1 above), and
wherein the 3D region information further includes identification information related to the track groups associated with the 3D region (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 11.
With respect to claim 14, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 11. Lim/Wang 2/Tourapis additionally discloses: 
wherein the track groups include a same track identifier (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 14.
With respect to claim 15, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 11. Lim/Wang 2/Tourapis additionally discloses: 
wherein the 3D region mapping information further includes:
information representing a number of track groups associated with a 2D region for the point cloud data (see citations and arguments with respect to claim 5 above); and
information identifying a track group for tracks carrying point cloud data associated with the 2D region (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 15.
With respect to claim 16, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Wang 2 and Tourapis discloses each and every element of independent claim 1. Lim/Wang 2/Tourapis additionally discloses: 
An apparatus for transmitting point cloud data, the apparatus comprising:
an encoder configured to encode point cloud data (see Lim Fig. 4B, item 410, ¶¶68-70, describing an encoder for encoding point cloud data);
an encapsulator configured to encapsulate the point cloud data in a file (see Lim Fig. 4B, items 410-418, 428, ¶¶74, 85, 90, describing generating and packing point cloud data in a container, i.e., encapsulating the point cloud data in a file), wherein the file includes one or more tracks for the point cloud data (see citations and arguments with respect to corresponding element of claim 1 above), wherein the one or more tracks include 3D region information for mapping of track groups for the point cloud data (see citations and arguments with respect to corresponding element of claim 1 above); and 
a transmitter configured to transmit the point cloud data (see Lim Fig. 4B, item 410, ¶117, describing that the encoder transmits the container of point cloud data),
wherein the region information includes (i) a number of atlas tiles associated with a 3D region for the point cloud data and (ii) an identifier for each atlas tile associated with the 3D region (see citations and arguments with respect to corresponding element of claim 1 above), and
wherein the 3D region information further includes identification information related to the track groups associated with the 3D region (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481